Judgment appealed from unanimously reversed and new trial ordered. A jury could find on the evidence submitted that failure of the doctor and the nurse to make a note of the doctor’s direction to keep the patient for further observation and the discharge of the patient by the nurses contrary to hospital routine were administrative acts and negligence on the part of defendant. The complaint should not have been dismissed at the close of the plaintiff’s case. Settle order. Present — Peck, P. J., Cohn, Breitel and Bastow, JJ.